[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 08-17010                 ELEVENTH CIRCUIT
                                                                 JUNE 26, 2009
                            Non-Argument Calendar
                                                              THOMAS K. KAHN
                          ________________________
                                                                   CLERK

                           Agency No. A097-660-008

BIN LIN,


                                                                         Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                 (June 26, 2009)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Bin Lin, a native and citizen of China, petitions for review of the Board of
Immigration Appeal’s decision denying his appeal from the Immigration Judge’s

order denying his application for asylum under the Immigration and Nationality

Act. Lin contends that he has a well-founded fear of future persecution based on

an imputed political opinion, namely that Chinese authorities perceived him as

being a supporter of Falun Gong.

      Because the BIA issued its own decision and did not adopt the IJ’s one, our

review is limited to BIA’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262,

1284 (11th Cir. 2001). The BIA’s factual determinations are reviewed under the

“substantial evidence” test. Id. at 1283. Under that test, we “must affirm the

BIA’s decision if it is supported by reasonable, substantial, and probative evidence

on the record considered as a whole.” Id. at 1283-84 (citations and internal

quotation marks omitted). We will reverse the BIA only when the record compels

us to, and the fact that the record also supports the petitioner’s case is not enough

to reverse. Adefemi v. Ashcroft, 386 F.3d 1022, 1029 (11th Cir. 2004) (en banc).

Moreover, in our review we may not find or consider facts not raised in the

administrative record, nor may we reweigh the evidence from scratch. Id. at 1027.

      An alien who arrives in or is present in the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). An alien is eligible for asylum if

the alien meets the INA’s definition of a “refugee.” INA § 208(b)(1), 8 U.S.C. §

1158(b)(1). Under the INA, a “refugee” is:
                                           2
      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42 )(A). The asylum applicant carries

the burden of proving statutory “refugee” status. Id. at 1284.

      To establish asylum eligibility, the alien must, with specific and credible

evidence, establish (1) past persecution on account of a statutorily listed factor, or

(2) a “well-founded fear” that the statutorily listed factor will cause future

persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287. An imputed

belief, whether correctly or incorrectly attributed, may constitute a ground for a

“well-founded fear” of persecution under the INA. Al Najjar, 257 F.3d at 1289.

      Lin contends that he will be persecuted if he is returned to China because of

his imputed association with Falun Gong. Specifically, he argues that he will be

arrested and persecuted because the Chinese government assumes he is a Falun

Gong supporter because he sold Falun Gong literature at his bookstore. Substantial

evidence supports the BIA’s finding to the contrary. Lin has the burden of

demonstrating that his “fear of persecution is subjectively genuine and objectively

reasonable.” Al Najjar, 257 F.3d at 1289. To do, he must present “specific,

                                            3
detailed facts showing a good reason to fear that he or she will be singled out for

persecution on account of” the statutorily listed factor. D-Muhumed v. United

States Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004).

      Lin’s fear-of-persecution argument is based on theory that the Chinese

government shut down his bookstore because he was selling Falun Gong literature,

and therefore that the Chinese government believes he supports Falun Gong. That

argument fails. The only supporting evidence that Lin presented was a statement

in his asylum application that a friend advised him that he was perceived as selling

Falun Gong literature and may be investigated. That is not enough evidence,

however, to compel the conclusion that Lin’s bookstore was shut down because he

was selling Falun Gong literature, much less that the government will persecute

Lin upon his return.

      The BIA concluded that the Chinese authorities did not shut down Lin’s

bookstore on account of Lin’s perceived support of Falun Gong. Lin argues that it

is nonetheless reasonable to conclude from the record that he will be persecuted if

he returns to China. It is not enough that the record supports the petitioner’s claim.

See Adefemi, 386 F.3d at 1027 (“[T]he mere fact that the record may support a

contrary conclusion in not enough to justify a reversal of administrative

findings.”). The record must compel us to reverse the BIA. Id. Here it does not.

Instead, the record provides substantial evidence to support the BIA’s
                                           4
determination that Lin has not demonstrated a well-founded fear of future

persecution if he returns to China.

      PETITION DENIED.




                                         5